Citation Nr: 0603098	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for a 
scalp laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from June 1987 to 
June 1990, and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran testified at a Travel Board 
hearing before the undersigned in July 2004.  A transcript of 
that hearing has been associated with the claims folder.

A February 2004 RO decision denied service connection for 
bilateral hip bursitis, bilateral shoulder bursitis, and for 
forearm and wrist nerve damage.  At the July 2004 Travel 
Board hearing, the veteran expressly withdrew the issues of 
entitlement to service connection for bilateral hip bursitis, 
bilateral shoulder bursitis, and for forearm and wrist nerve 
damage.  Therefore, such issues are no longer before the 
Board.

The Board also notes that at the February 2004 hearing, the 
veteran and his representative raised the issues of 
entitlement to service connection for gingivitis as secondary 
to service-connected residuals of head trauma, diagnosed as 
migraine headaches; entitlement to an increased rating for 
his service-connected residuals of a head trauma, diagnosed 
as migraine headaches; and entitlement to an increased rating 
for his service-connected right knee disability.  Such issues 
are not before the Board at this time and are referred to the 
RO for appropriate action.

In January 2005, the Board remanded the case to the RO for 
the RO to secure a VA examination and to ask the veteran to 
provide information on relevant VA or private medical 
evidence.  The RO then issued a supplemental statement of the 
case (SSOC) in September and October of 2005, and has 
otherwise complied with the above requests.  The case has 
been returned to the Board and is again ready for appellate 
action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Objective medical evidence regarding the scalp laceration 
reveals that the scar is less than 13 centimeters (cm.) in 
length, less than 0.6 cm. in width, and without sufficient 
evidence of pain, tenderness, instability, ulceration, 
adherence, discoloration, disfiguring effect, or limitation 
of function of an affected part.  Subjective, sometimes 
inconsistent, complaints include that the scalp laceration is 
tender and painful. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
a scalp laceration have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2005); 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's scalp laceration is currently evaluated as 
noncompensable under Diagnostic Codes (Code) 7800, 
disfigurement of the head, face, or neck, and under Code 
7804, superficial scars, painful and tender on examination.  
38 C.F.R. § 4.118; see 38 C.F.R. § 4.31 (where the Schedule 
does not provide a zero percent rating, zero percent shall be 
assigned if the requirements for a compensable rating are not 
met).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  

Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both the old and new 
versions of the regulations in its September 2005 SSOC.  
Therefore, the Board may also consider each version without 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria, Code 7800, disfiguring 
scars of the head, face, or neck, provides for a 
noncompensable rating for slight disfigurement.  A 10 percent 
rating is assigned when disfigurement is moderate.  A maximum 
10 percent rating is assigned under Codes 7803 and 7804 if a 
scar is superficial and poorly nourished with repeated 
ulceration or is superficial and tender and painful on 
objective demonstration, respectively.  Under Code 7805, 
other scars are rated according to limitation of function of 
the affected part.  38 C.F.R. § 4.118 (2002).

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more cm.) in length; scar at least one 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  A 10 percent evaluation is 
assigned when the disability has one characteristic of 
disfigurement.  38 C.F.R. § 4.118 (2005).  

Under the amended rating criteria, a superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating under Code 
7803.  Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating per 
Code 7804.  Finally, a scar may also be evaluated based on 
limitation of function of the affected part by Code 7805.  38 
C.F.R. § 4.118 (2005).   

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a compensable evaluation under either the 
previous or amended versions of Codes 7800, 7803, 7804, and 
7805.  38 C.F.R. § 4.7.  A comprehensive review of the 
evidence of record would fail to support such a compensable 
rating, and in fact only provides evidence against the 
veteran's claim. 

With respect to the previous rating criteria, the August 2005 
VA examiner found no evidence of repeated ulceration, 
tenderness, or disfigurement.  In contrast, the Board 
acknowledges that the July 2005 VA examiner noted "minimal 
tenderness with very firm palpitation."  However, the Board 
emphasizes that the evidence of record as a whole fails to 
reveal a tender or painful scar.  Specifically, VA 
examinations conducted in July 2002 and August 2005 found no 
tenderness or pain.  Furthermore, a March 2005 letter to the 
veteran requested information concerning VA treatment records 
or private medical evidence which would support the veteran's 
claim.  No response was forthcoming from the veteran.  The 
Board finds that, as a whole, the post-service medical 
record, including several VA examinations, provide evidence 
against this claim. 

Moreover, the veteran himself specifically denied any scar 
symptoms to include tenderness to the July 2002 and August 
2005 VA examiners.  Yet, the veteran also asserted that his 
scar was in fact tender and painful according to his June 
2004 personal hearing testimony and again at the July 2004 
Travel Board hearing.  The veteran's sometimes inconsistent 
statements undermine his overall claim.  The medical records 
outweigh the veteran's complaints of pain, by providing 
significant medical evidence against the veteran's contention 
that the scar is painful.

In considering the amended rating criteria, VA examinations 
of record provided evidence of a thin scar, between 4.5 cm. 
and 5.0 cm. in length, and 0.2 cm. in maximum width.  There 
was no evidence of instability, adherence, discoloration 
exceeding 39 square cm., indurated or inflexible skin, 
missing underlying soft tissue, or disfigurement.  Such facts 
provide strong evidence against a compensable disability 
rating.  

The VA examinations of record also show that the scar does 
not cause any limitation of function under Code 7805.  

With regard to the veteran and his representative's own 
beliefs, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson, however, neither the veteran nor his 
representative is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
criteria for a higher rating that require a clinical 
examination by a medical professional.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v Derwinski, 2 Vet. App. 
492, 494 (1992).

Based on the above, the Board finds that the preponderance of 
the evidence is against an initial compensable disability 
rating for a scalp laceration under either version of the 
rating criteria.  38 C.F.R. § 4.3.  The appeal is denied.  

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the scar disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  

The Duty to Notify and the Duty to Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an April 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
explained the assistance provisions of the VCAA.  The Board 
emphasizes that this appeal arises from an initial rating 
assigned when the RO awarded service connection, such that 
the original letter refers to the requirements for 
establishing service connection.  See VAOPGCPREC 8-2003 (no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue if notice has already been provided).  
Nonetheless, the RO issued additional letters in July 2003 
and March 2005 with information specific to the claim for an 
increased rating.  These letters also provided specific 
information as to what evidence VA was obligated to obtain 
and what information or evidence it was the veteran's 
responsibility to provide.  

In addition, the November 2002 statement of the case (SOC) 
includes the text of the new VCAA sections relating to notice 
and assistance.  Therefore, the Board finds that the RO has 
provided all requisite notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued the April 2002 VCAA 
notice letter prior to the August 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although it supplemented that letter with later 
correspondence, there is no indication of prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).    

Also in Pelegrini, the Court held, in part, that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) must also conform to 38 
C.F.R. § 3.159(b)(1) and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120- 21.  
In this case, the supplemental March 2005 VCAA letter 
specifically fulfills this obligation. 

With respect to the duty to assist, the RO obtained service 
medical records (SMRs) and afforded the veteran with several 
VA examinations.  The Board also remanded this case to assist 
the veteran with his claim, and the veteran was able to 
present evidence at a personal and Travel Board hearing.  The 
veteran has not specifically identified any VA treatment, or 
provided or identified and authorized the release of any 
private medical care relevant to the claim, despite the March 
2005 VCAA letter specifically requesting information in order 
to obtain these records.  There is no indication or 
allegation that additional relevant evidence remains 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met. 38 U.S.C.A.  § 5103A.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
January 2005 remand.  


ORDER

An initial compensable disability rating for a scalp 
laceration is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


